Citation Nr: 9922520	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-06 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
rectum.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a hip disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

FINDINGS OF FACT

1.  There is no competent evidence of a nexus between 
carcinoma of the rectum and herbicide exposure or any other 
incident of service.  

2.  The claim of entitlement to service connection for PTSD 
is not supported by competent medical evidence of a diagnosis 
of PTSD.

3.  The claim of entitlement to service connection for a hip 
disorder is not supported by competent medical evidence 
showing that the veteran has a current hip disorder.  


CONCLUSION OF LAW

1.  The claim of entitlement to service connection for 
carcinoma of the rectum is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107.

3.  The claim of entitlement to service connection for a hip 
disorder is not well grounded.  38 U.S.C.A. § 5107.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records are negative for any complaints, 
findings or treatment for carcinoma of the rectum or any 
psychiatric disability.  The service records show that the 
veteran sustained a contusion lumbar spine when he was thrown 
from a tank when it hit a land mine.  On examination, there 
was moderate tenderness posterior left iliac crest full range 
of motion, left hip.  There were no neurological findings.  
The July 1969 separation examination showed a normal 
psychiatric examination and there is no reference to 
carcinoma of the rectum.  The neurologic and other 
musculoskeletal evaluations were normal.  

During an October 1969 VA orthopedic examination, the veteran 
reported that since the land mine incident he had experienced 
back pain radiating into his left hip.  On examination hip 
motion was complete.  There was tenderness over the left 
sciatic notch.  There was no loss.  The impression was 
damaged nucleus pulposus with radiculitis, left lower 
extremity.  

The veteran submitted a private medical examination with 
references to the left hip.  However, pertinent findings and 
diagnoses were illegible.  

The veteran was accorded a VA examination in December 1971.  
At that time, he complained of pain in his left hip.  There 
was no diagnosis provided.  

The veteran was accorded a VA orthopedic examination in 
January 1975.  At that time, he complained of pain in his 
left hip.  On examination range of motion of the hips was 
normal.  

Private medical records dated from February to May 1996, show 
that in February 1996, the veteran was seen for an initial 
consultation with a diagnosis of adenocarcinoma of the rectum 
for definitive radiation and chemotherapy.  It was noted that 
one month earlier he had undergone a low anterior resection 
following a biopsy, which showed adenocarcinoma.  

The private medical records show that the veteran underwent 
radiation therapy from February to April 1996.  During a May 
1996 examination, it was noted that he continued to complain 
of right hip pain since about one week following radiation.  
The pain was posterior in the hip and radiated down the back 
of his leg.  A plain film of the hip showed no pathology.  No 
motor or sensory deficits were noted.  Full range of motion, 
and a negative straight leg raise was noted.  There was no 
pain on palpation over the trochanter.  The examiner was 
unsure whether the veteran's complaints represented a spinal 
stenosis or possible sciatica.  The examiner reported that 
the pain sounded as if it were arthritic in nature.  There 
was no pain on palpation over his trochanter.  The 
examination was described as essentially negative. 

The veteran was accorded a VA PTSD examination in July 1996.  
At that time, it was reported that he had been in the 
infantry, participated in the Vietnam War, and become 
wounded.  He did not report any emotional residual or 
difficulties concerning his military service.  He reported 
that he was married and a self-employed cattle hauler.  On 
examination, the veteran was described as polite and 
cooperative.  He was well oriented and had no cognitive or 
emotional disturbances noted and did not complain.  He knew 
the president and recent past presidents.  His proverb 
interpretation was concrete, but the examiner related this to 
the veteran's limited education.  There was no evidence of 
anxiety or depression.  The examiner noted that he could not 
diagnose the veteran with any cognitive or emotional disorder 
and "certainly did not detect any PTSD either."  The 
diagnosis was normal mental status examination. 

The veteran was accorded a VA spine examination in July 1996.  
At that time, he complained of pain in both hips.  On 
examination, hip range of motions were felt to be normal and 
equal bilaterally.  X-rays of both hips showed the hip and 
sacroiliac joints to be well maintained bilaterally.  The 
examiner noted that that there was no clinical evidence of 
any hip pathology.  

On VA hip examination in June 1997, the examiner noted that 
there was no change in the veteran's situation since his last 
examination.  The veteran reported that his hip symptoms 
began simultaneously with his back disability, which is 
related to the land mine incident.  The examiner concluded 
that the reported hip condition were concurrent problems 
rather than one being secondary to the other.  The examiner 
noted that since that X-rays of the hips were normal it would 
appear that there was no demonstrable hip disorder but rather 
pain which could be attributed to his service-connected back 
disability.

The veteran was accorded a VA Agent Orange examination.  It 
was reported that the veteran was not involved in the 
spraying of Agent Orange, nor was he directly sprayed, but he 
was in the field during his entire time in Vietnam in areas 
that had been previously sprayed.  He could have eaten food 
or drunk water that was contaminated.  The general 
examination was described as not remarkable.  There were no 
diagnoses reported to be secondary to herbicide exposure.  

Pertinent Law and Regulation

The threshold question that must be resolved with regard to 
the claims is whether the veteran has presented evidence that 
the claims are well grounded. 38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A well grounded claim 
is a plausible claim, meaning a claim that appears to be 
meritorious on its own or capable of substantiation. Epps, 
126 F.3d at 1468.  An allegation of a disorder that is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).

Service connection may be granted for a disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. §§ 
1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Court has 
defined "disability" in this context as impairment of earning 
capacity, including any additional impairment of earning 
capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service- 
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order for a claim for service connection to be well 
grounded, there must be (1) competent evidence of a chronic 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, depending on the circumstances); and (3) 
evidence of a nexus between the inservice injury or disease 
and a current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

The term herbicide agent means a chemical in herbicide used 
in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam Era.  
38 C.F.R. § 3.307(a)(6) (1998).  The Board acknowledges that 
the veteran's service included time in Vietnam and that his 
medals and badges include the Combat Infantryman Badge and 
the Purple Heart Medal.

The regulations pertaining to Agent Orange exposure, expanded 
to include all herbicides used in Vietnam, now provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam Era and 
currently have one of the diseases listed in 38 C.F.R. § 
3.309(e) (1998).  38 C.F.R. § 3.307(a)(6) (1998).  The 
veteran's active duty, as noted above, included service in 
Vietnam and during the Vietnam Era.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).

The United States Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub.L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F. 3d, 1039 (Fed. Cir. 1994).  The rationale employed in 
Combee also applies to claims based on exposure to Agent 
Orange. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where a veteran was engaged in combat with the enemy during a 
period of war, the VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran. Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary. 38 
U.S.C.A. § 1154(b) (West 1991).  A combat veteran is still 
required to submit competent evidence of a current 
disability, and of a nexus between that disability and an 
incident of service.  Arms v. West, 12 Vet. App. 188 (1999).

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  

In accordance with 38 C.F. § 3.304(f) (1998) (as amended at 
64 Fed. Reg. 32807 (1999) to be codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires: medical 
evidence establishing a clear diagnosis of the condition; 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and, medical evidence of a link 
between current symptoms and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  
Where the claimed stressor is related to combat and the 
veteran is in receipt of a combat decoration such as the 
Purple Heart, such award will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed stressor.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") held that the presence 
of a recognizable stressor is the essential prerequisite to 
support the diagnosis of PTSD.  The Court held that 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304, contemplates evidence 
establishing a stressor while the veteran engaged in combat 
with the enemy.  See Hayes v. Brown, 5 Vet. App. 60 lay 
(1993).  Whether a veteran engaged in combat with the enemy 
must be determined through recognized military citations or 
other service department evidence.  In other words, the 
claimant's assertions that he engaged in combat with the 
enemy are not sufficient, by themselves, to establish this 
fact.  The record must first contain recognized military 
citations or other supportive evidence to corroborate the 
veteran's assertions that he engaged in combat with the 
enemy. Zarycki at 98.

Carcinoma of the Rectum

Carcinoma of the rectum is not a disability for which service 
connection may be presumed under the provisions of 38 
U.S.C.A. § 3.309(e).  Without the benefit of presumptive 
service connection, the veteran can still establish 
entitlement to service connection with evidence of direct 
service connection or competent evidence linking the claimed 
disability to herbicide exposure in service.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); Velez v. West, 11 Vet. 
App. 142 (1998); Brock v. Brown, 10 Vet. App. 155 (1997).  
Where a disease is not specifically mentioned in applicable 
statute and regulation and when a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease in 
fact was incurred in service, aggravated by service, or 
related to service or events from service.  38 U.S.C.A. § 
1110; Velez, supra; Combee, supra; 38 C.F.R. § 3.303.

As noted above, Section 1154(b) extends special 
considerations to cases of combat veterans.  See Collette v. 
Brown, 82 F.3d. 389 (Fed. Cir. 1996).  In order to establish 
service connection under Section 1154(b) it must first be 
determined that the veteran has proffered "satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease."  Satisfactory evidence is evidence 
sufficient enough to produce a belief that a thing is true, 
credible evidence.  Second, it must be determined that the 
proffered evidence is consistent with the circumstances, 
condition, or hardships of such service.  If these two 
criteria are met, a factual presumption arises that the 
alleged injury or disease is service-connected.  Where, a 
veteran engaged in combat, satisfactory lay evidence that an 
injury or disease was incurred in service will be accepted as 
sufficient proof of service connection where such evidence is 
consistent with the circumstances, conditions, or hardships, 
of service.  38 U.S.C.A. § 1154(b) (West 1991).

The Court has held that § 1154(b) does not obviate the 
requirements for a well-grounded claim set out in Caluza 
(i.e. competent evidence of a current disability and of a 
medical nexus between service and a current disability).  
Arms v. West, No. 96-1214 (U.S. Vet App. Feb. 11, 1999); Wade 
v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. 
App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  
Because there is a presumption of credibility as to all 
evidence submitted for purposes of rendering a claim well 
grounded, regardless of whether the veteran engaged in combat 
or not, application of 38 U.S.C.A. § 1154(b) to the question 
of well groundedness has been described as "largely 
superfluous."  Arms v. West, slip op. at 9.

As a lay person, the veteran would not be competent to offer 
an opinion as to a nexus between carcinoma of the rectum and 
service, including exposure to Agent Orange in service.  He 
would not be competent to diagnose carcinoma of the rectum in 
service or within any potentially applicable presumptive 
period.  In this regard the Board notes than carcinoma of the 
rectum is considered a chronic disease under the provisions 
of 38 C.F.R. § 3.309(a).  Thus if the disease were shown to a 
compensable degree within one year of service, service 
incurrence would be presumed.  38 U.S.C.A. §§ 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.307 (1998).  In this 
case, there is no evidence of rectal cancer until 1996, 
decades after service.  

The veteran has presented competent evidence of a current 
disability, in the form of the private medical records 
showing treatment for rectal cancer.  These records contain 
no findings relating the carcinoma to herbicide exposure or 
any other incident in service.  The veteran has presented no 
other competent evidence relating the current rectal cancer 
to herbicide exposure or to any other incident of service.  
In the absence of such evidence the claim is not well 
grounded and must be denied

PTSD

In this case, the veteran is competent to report the combat 
stressors he experienced in service.  The award of the Purple 
Heart Medal serves as conclusive evidence of such stressors.  
However, a well-grounded claim of PTSD requires a medical 
diagnosis of that disorder.  Gaines v. West, supra.

There is no medical evidence that the veteran currently has 
PTSD.  VA July 1996 examination showed normal mental status 
examination.  Since there is no competent evidence of the 
claimed disability currently, the claim for service 
connection for PTSD is not well grounded, and must be denied.  
See Caluza; Cohen; Moreau.


Hip Disorder

In the instant case, the veteran is claiming service 
connection for a hip disorder secondary to the service 
connected residuals of nucleus pulposus in the lumbar area 
with radiculitis.  

Service medical records show that the veteran sustained a 
contusion to lower back and complained of hip pain following 
his back injury.  As noted above, the veteran has continued 
to complain of hip pain.  The veteran is competent to report 
symptoms of pain and such an injury which is consistent with 
the circumstances of his service.  However, he is not 
competent to diagnose a current hip disorder.  There is no 
competent medical evidence that the veteran has a current hip 
disorder.  

The record shows that he was accorded an examination by VA in 
June 1997 for the purpose of determining whether or not a 
bilateral hip condition was secondary to lumbar herniated 
nucleus pulposus with radiculopathy.  The examiner 
specifically stated that there was no demonstrable hip 
condition.  He further stated that X-rays showed no hip 
pathology.  Similarly, the private physician who examined the 
veteran in May 1996, found an essentially normal hip.  The 
veteran's complaints of pain have been attributed to the 
service connected low back disability.  These complaints are 
compensated by the evaluation provided for that disability.  
The veteran has submitted no medical evidence of a current 
hip disability.  In the absence of competent medical evidence 
of a current hip disability, the claim is not well grounded 
and must be denied.



ORDER

Service connection for carcinoma of the rectum is denied.

Service connection for PTSD is denied.  

Service connection for bilateral hip disorder is denied. 



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

